937 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Nolan WALLACE, Petitioner-Appellant,v.Al C. PARKE, Respondent-Appellee.
No. 91-5019.
United States Court of Appeals, Sixth Circuit.
July 17, 1991.

1
Before KEITH, Circuit Judge, WELLFORD, Senior Circuit Judge, and GADOLA, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon review of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Robert Wallace appeals the district court's judgment dismissing his 28 U.S.C. Sec. 2254 state petition for a writ of habeas corpus.  Wallace pled guilty to burglary in the second and third degrees, tampering with physical evidence, possession of burglary tools, and being a first degree persistent felony offender.  He was sentenced to ten years imprisonment.


4
Wallace claimed that his guilty plea was not knowingly and intelligently entered, and that he received ineffective assistance of trial counsel.


5
The district court dismissed the petition as meritless, citing United States v. Timmreck, 441 U.S. 780 (1979) and Hill v. Lockhart, 474 U.S. 52 (1985).  Wallace raises the same arguments on appeal.


6
Upon consideration, we affirm the district court's judgment dismissing the petition for the reasons stated in the district court's memorandum opinion entered December 17, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Paul V. Gadola, U.S. District Judge for the Eastern District of Michigan, sitting by designation